Citation Nr: 1002708	
Decision Date: 01/19/10    Archive Date: 02/01/10

DOCKET NO.  07-37 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a right knee condition, 
claimed as secondary to a service-connected left knee 
disability.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

W. Harryman, Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to March 
1968 and from September 1968 to April 1970.  

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of a May 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  

In his November 2007 substantive appeal, the Veteran 
requested a hearing before the Board at the RO.  
Subsequently, however, his representative stated that the 
Veteran wanted to cancel his request for a Board hearing.  
See 38 C.F.R. § 20.702(e) (2009) [a request for a hearing may 
be withdrawn by an appellant, or by the appellant's 
representative with the appellant's consent, at any time 
prior to the hearing].  The Veteran has not since requested 
that another hearing be scheduled. 

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the Veteran if further action is required on his part.

Issues not on appeal

In addition to the issue listed above, the May 2006 rating 
decision increased the assigned disability rating for the 
Veteran's service-connected left knee subluxation to 10 
percent and assigned a separate 10 percent rating for left 
knee osteoarthritis.  The Veteran initially disagreed with 
those ratings, and a statement of the case was issued in 
October 2007 that addressed all three issues.  In his 
substantive appeal, VA Form 9, which was received in November 
2007, the Veteran discussed only the right knee issue.  See 
38 C.F.R. § 20.202 (2008) [if a SOC lists several issues, the 
substantive appeal must either indicate that the appeal is 
being perfected as to all issues or must specifically 
identify the issues being appealed].  In a communication that 
was received by the RO in January 2008, the Veteran's 
accredited representative specifically indicated that the 
Veteran was satisfied with the ratings that were assigned for 
his left knee and that he wanted to continue only the appeal 
concerning his right knee.  Those issues are therefore not in 
appellate status.



FINDINGS OF FACT

1.  Service connection has been in effect for a left knee 
disability, now diagnosed as osteoarthritis, since 1970.  

2.  The greater weight of the medical evidence shows that the 
Veteran has early osteoarthritis in his right knee that 
resulted from stress caused by favoring his service-connected 
left knee disability.  


CONCLUSION OF LAW

Right knee osteoarthritis is proximately due to the Veteran's 
service-connected left knee disability.  38 C.F.R. § 3.310 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks entitlement to service connection for right 
knee condition as secondary to the service-connected left 
knee osteoarthritis.  In the interest of clarity, the Board 
will first discuss certain preliminary matters.  The Board 
will then render a decision.  

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2009).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.  

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  

The Veteran was specifically informed of the elements 
necessary to sustain a claim for secondary service connection 
in a VCAA letter dated March 28, 2006.  Specifically, he was 
notified that the evidence must show that he currently has a 
disability, in addition to his service-connected disability, 
and that the service-connected disability either caused or 
aggravated the additional disability.  

Moreover, the Veteran was advised in the letters that VA 
would assist him with obtaining relevant records from any 
Federal agency, including records from the military and VA 
Medical Centers.  The Veteran was also advised in the letters 
that a VA examination would be provided if necessary to 
decide his claims.  With respect to private treatment 
records, the letters informed the Veteran that VA would make 
reasonable efforts to obtain non-Federal evidence.  

The December 2005 letter further emphasized: "If the 
evidence is not in your possession, you must give us enough 
information about the evidence so that we can request it from 
the person or agency that has it.  If the holder of the 
evidence declines to give it to us, asks for a fee to provide 
it, or VA otherwise cannot get the evidence, we will notify 
you.  It is your responsibility to make sure we receive all 
requested records that are not in the possession of a Federal 
department or agency." [Emphasis as in the original letter.]  

It does not appear that the Veteran was provided with the 
"give us everything you've got" requirement contained in 38 
C.F.R. § 3.159(b).  However, the Board notes that 38 C.F.R. § 
3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 
23353-56 (Apr. 30, 2008).  The amendments [which apply to 
applications for benefits pending before VA on, or filed 
after, May 30, 2008], among other things, removed the notice 
provision requiring VA to request the Veteran to provide any 
evidence in the Veteran's possession that pertains to the 
claim.  See 38 C.F.R. § 3.159(b)(1).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

The Veteran was provided specific notice of the Dingess 
decision in letter dated March 28, 2006, which detailed the 
evidence considered in determining a disability rating, 
including "nature and symptoms of the condition; severity 
and duration of the symptoms; and impact of the condition and 
symptoms on employment."  The Veteran was also advised in 
the letter as to examples of evidence that would be pertinent 
to a disability rating, such as on-going treatment records, 
recent Social Security determinations and statements from 
employers as to job performance and time lost due to service-
connected disabilities.  

With respect to effective date, the March 2006 letter 
instructed the Veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The Veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the Veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve.  

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).  

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the VA has obtained the 
Veteran's service treatment records and VA outpatient medical 
records and provided him with a VA examination.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2009).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  He 
indicated on his VA Form 9, received in November 2007, that 
he wanted a videoconference hearing before the Board.  
However, his representative wrote in January 2008 that the 
Veteran wanted to cancel his request for a Board 
videoconference hearing.  

Accordingly, the Board will proceed to a decision.

Relevant law and regulations

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  See 38 C.F.R. § 
3.310(a) (2009); Harder v. Brown, 5 Vet. App. 183, 187 
(1993).  

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).  

Analysis 

As an initial matter, the Board observes that the Veteran has 
not contended that his claimed right knee condition is 
directly due to his military service.  Rather, he has 
consistently claimed that it resulted from stress from 
favoring his service-connected left knee disability.  
Moreover, there is nothing in the Veteran's service treatment 
records or elsewhere in the claims folder which even remotely 
suggests that Veteran sustained a right knee condition in 
service.  The Board's discussion will therefore be devoted 
exclusively to the matter of secondary service connection.  

As discussed above, in order to establish service connection 
for a claimed disability on a secondary basis, there must be 
(1) medical evidence of a current disability; (2) a service- 
connected disability; and (3) medical evidence of a nexus 
between the service-connected disease or injury and the 
current disability.  See Wallin, supra.  

VA x-rays and compensation examiners and private x-rays and 
examiners since April 2006 have diagnosed right knee 
osteoarthropathy or osteoarthritis.  Therefore, Wallin 
element (1) is met.  

Service connection is in effect for left knee subluxation and 
left knee osteoarthritis.  Thus, Wallin element (2) is also 
met.  

Regarding crucial Wallin element (3), medical nexus, the 
record contains several medical reports.  Two are favorable 
to the Veteran's claim.  

A VA compensation examiner in April 2006 concluded that the 
Veteran's service-connected left knee ligament disability had 
progressed to osteoarthritis of both knees.  The examiner 
noted that the Veteran's gait was abnormal, that he walked 
with a limp.  

A private physician, in April 2007, stated that, because of 
persistent pain since service, the Veteran had favored his 
left knee and had been utilizing the right knee quite a bit 
more over the years, and had now developed a lot of pain in 
that knee.  X-rays at that time showed early osteoarthritic 
changes in the right knee.  Those two opinions clearly favor 
the Veteran's claim.  

The report of a VA, obtained in February 2008, indicates that 
the examiner reviewed the record and examined the Veteran.  
Based on x-rays, the examiner diagnosed the Veteran as having 
degenerative joint disease of the right knee with laxity and 
subluxation.  The examiner repeatedly indicated, that the 
earliest evidence of right knee pain was the April 2007 
private physician's report.  
[The February 2008 examiner apparently did not see the report 
of the April 2006 VA compensation examination.]  The February 
2008 examiner opined that it was less likely than not that 
the Veteran's right knee condition was secondary to or 
aggravated by his left knee disability that had been present 
since 1969, stating that right knee pain would have begun at 
a much earlier date if the cause was secondary to the left 
knee.  The examiner indicated that the Veteran's history was 
more consistent with the natural progression of arthritis.  

Also of record is the report of a September 2007 VA examiner, 
who found no right knee pathology.  This conclusion differs 
markedly from the clinical and x-ray findings of prior and 
subsequent examiners.  The Board accords the September 2007 
VA examination report no weight of probative value.  

After considering all of the medical evidence, the Board 
finds that the evidence is at least in equipoise as to the 
relationship between the Veteran's current right knee 
disability and his service-connected left knee disability.  
The Board observes that the opinions in favor appear to be 
supported to some extent by the medical evidence in the 
record, in that the report of a July 1970 VA orthopedic 
examination showed 
left knee pathology.  Significantly, in the Board's 
estimation, was the finding that there was 3/4 inch atrophy of 
the left thigh as compared to the right, which is suggestive 
of underuse of the left lower extremity and thus overuse of 
the right, even at that early date.  

Therefore, Wallin element (3) is satisfied.  All criteria are 
therefore met.  

Accordingly, the criteria are met for service connection for 
a right knee osteoarthritis as secondary to the Veteran's 
service-connected left knee osteoarthritis.  The benefit 
sought on appeal is accordingly allowed.


ORDER

Service connection for a right knee osteoarthritis is 
granted.  



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


